UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F E L E D

APR ' 9 2015
AFAF AZEH’ ) Clerk, U.S. District and
) Bankruptcy Courts
Plaintiff, )
)
v. ) Civil Action No.
)
RANDOLPH, BOYD, CHERRY AND VAUGHN, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s application to proceed informa pauperis and

her pro se civil complaint. The application will be granted, and the complaint will be dismissed.-

The Court has reviewed plaintiff’s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufﬁcient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges in vague terms that defendant committed an “unlawful deceptive ac ,”
which has caused her to be sued by the Commonwealth’s Attorney. Compl. at 1. Her pleading
neither alleges sufﬁcient facts nor otherwise articulates a co gnizable legal claim. As drafted, the
complaint does not comply with Rule 8(a), and it therefore will be dismissed. An Order

consistent with this Memorandum Opinion is issued separately.

     

DATE: M 3/, 8013

United ates District Judge